DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Rajendra Panwar (Reg. No. 63,165) on 5/3/22.
In the claims:
Claim 1 has been changed to --- A computer-implemented method for processing a document, the method comprising:
receiving a request for processing an identification document of a user, the request comprising a [[first]] image of the identification document, wherein the identification document includes a photo of the user 
providing the image of the identification document as input to one or more neural networks, the one or more neural networks configured to determine output values indicative of 
an orientation of the identification document in the image, the orientation represented using an angle of rotation of the identification document in the image with respect to a canonical orientation

identifying a boundary of the identification document in the image based on the output values of the one or more neural networks;
determining an orientation of the identification document in the image based on the output values of the one or more neural networks, the orientation represented using a particular angle;
transforming the image of the identification document  by rotating the identification document in the image by the particular angle to change the orientation of the identification document in the image to a canonical orientation; and
transmitting the transformed image to a client device for display.---
Claim 2 has been changed to --- The computer-implemented method of claim 1, wherein transforming the image comprisesone or more dimensions of the image, altering [[the]] shape of the image, or any combination thereof.---
Claim 8 has been changed to --- The computer-implemented method of claim 1, further comprising: extracting the photo of the user photo of the user 
Claim 10 has been changed to --- A non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions comprising:
instructions for receiving a request for processing an identification document of a user, the request comprising an image of the identification document, wherein the identification document includes a photo of the user 
instructions for providing the image of the identification document as input to one or more neural networks, the one or more neural networks configured to determine output values indicative of 
an orientation of the identification document in the image , the orientation represented using an angle of rotation of the identification document in the image with respect to a canonical orientation

instructions for identifying a boundary of the identification document in the image based on the output values of the one or more neural networks;
instructions for determining an orientation of the identification document in the image based on the output values of the one or more neural networks, the orientation represented using a particular angle;
instructions for transforming the image by rotating the identification document in the image by the particular angle to change the orientation of the identification document in the image to a canonical orientation; and
instructions for transmitting the transformed image to a client device for display.---
Claim 11 has been changed to --- The non-transitory computer-readable storage medium of claim 10, wherein transforming the image comprisesone or more dimensions of the image, altering [[the]] shape of the image, or any combination thereof.---
Claim 17 has been changed to --- The non-transitory computer-readable storage medium of claim 10, the instructions further comprising:
extracting the photo of the user 
sending the extracted photo of the user 
Claim 18 has been changed to --- The non-transitory computer-readable storage medium 
determining that the identification document has a trapezoid shape responsive to determining that a first side of the identification document being longer than a second side of the identification document, wherein the first side and the second side are parallel; and
wherein transforming the [[first]] image comprises stretching the identification document to modify the trapezoid shape to a rectangular shape.---
Claim 19 has been changed to --- A computer system comprising:
a computer processor; and
a non-transitory computer-readable storage medium storing instructions that when executed by the computer processor perform actions comprising:
receiving a request for processing an identification document of a user, the request comprising an image of the identification document, wherein the identification document includes a photo of the user 
providing the [[first]] image of the identification document as input to one or more neural networks, the one or more neural networks configured to determine output values indicative of 
an orientation of the identification document in the image, the orientation represented using an angle of rotation of the identification document in the image with respect to a canonical orientation

identifying a boundary of the identification document in the image based on the output values of the one or more neural networks;
determining an orientation of the identification document in the image based on the output values of the one or more neural networks, the orientation represented using a particular angle;
transforming the image  by rotating the identification document in the image by the particular angle to change the orientation of the identification document in the image to a canonical orientation; and
transmitting the transformed image to a client device for display.---
Claim 20 has been changed to --- The computer system one or more dimensions of the image, altering [[the]] shape of the image, or any combination thereof.---

Allowable Subject Matter
Claims (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claimed Invention:  Claimed invention concerns a neural network that takes as input an image of an identification document and outputs a value indicative of “an orientation of the identification document in the image, the orientation represented using an angle of rotation of the identification document in the image with respect to a canonical orientation.”  The system determines the orientation of the identification document in an image as a particular angle and transforms the image by rotating the identification document by the particular angle to change the orientation of the identification document in the image to a canonical orientation. FIG. 6A of the present application illustrates the orientation of the identification document at an angle in the image that is determined using a neural network.
Cited Reference: Flament discloses neural network that takes an image as input and produces “heat maps or bounding boxes corresponding to feature types such as text, face, signature, document background, and image background” [0011].  FIG. 5 of Flament illustrates the generated heatmap.

    PNG
    media_image1.png
    549
    942
    media_image1.png
    Greyscale

Flament FIGs. 8 and 9 show some images that have different orientations and distortions.  FIG. 8 is shown below.  The system disclosed in Flament selects components of a document to generate a simulated document image used for training the neural network, e.g., “In step 702 of FIG. 7, a set of the document components is selected and used to generate a simulated document. The simulated document is shown as element 804 in FIG. 8.” (Flament, 0062).  Flament further discloses generating variations of the simulated document image for training the neural network.  Flament [0063] states “In the example of FIG. 8, simulated document image 806 depicts the selected document components according to the selected format, but does not include image variations of the type that are commonly found in images that are input to the system for recognition. Simulated document image 806 is processed to incorporate some of these variations and thereby produce simulated document image 808. ....”  

    PNG
    media_image2.png
    587
    801
    media_image2.png
    Greyscale

Flament further discloses generating additional variations of the simulated document images for training the model.  Flament [0063] states “Although simulated document image 806 may be used in the training of the convolutional neural network, the trained convolutional neural network will normally be more robust if there is more variation in the training data set, so use of the simulated document image with the variations is preferred.”  Flament [0064] states “Referring to FIGS. 9A-9D, several examples of the types of variations that may be incorporated into the simulated document images are shown. Each of these figures depicts an image of a driver’s license.”

    PNG
    media_image3.png
    628
    795
    media_image3.png
    Greyscale

Flament [0066] states “Referring again to FIG. 7, as the simulated images are generated, they may be stored for use as a training data set.” Accordingly, these images are all used as training data for the neural network.
However, the output of the neural network for any of these images is distinct from the output of the neural network as claimed.  For example, Flament [0066] states “During the training process, each simulated document image is processed by the convolutional neural network to recognize areas of the image in which there is a likelihood that particular features are found. The convolutional neural network may produce ‘heat maps’ showing the relative likelihood (e.g., expressed as a percentage) of finding the particular features in specific areas of the image. Alternatively, the convolutional neural network may identify bounding boxes for the respective features, where the likelihood of finding a feature within a bounding box is greater than or equal to a defined threshold value, and the likelihood of finding the features outside the bounding box is less than the defined threshold value. …”  Accordingly, the neural network as disclosed in Flament generates a heat map showing the likelihood of finding a particular feature of the ID (face or text) or identifies bounding boxes for the respective features.
Argument: The claimed invention is distinct from the disclosure of Flament since the neural network as claimed produces an output that is distinct from the neural network disclosed in Flament.  Furthermore, the claimed invention is addressing a problem that is distinct from the cited reference.  The claimed invention concerns “a preprocessing technique that fixes document errors, such as orientation and distortion, of an image depicting a document image of an identification document” (Specification, [0021]).  An application of the claimed invention is described in [0021] “the system may employ this preprocessing technique to transform images of identification documents for use in identifying duplicate user accounts on the system.”  Accordingly, the system transforms all images to a canonical representation so that the images are easier to compare for identifying duplicates (for example, to detect whether a person is creating multiple accounts).  Specification [0051] states “Images of identification documents that have been transformed to canonical form can be compared with higher accuracy.”
The neural network as claimed outputs values indicating “an orientation of the identification document in the image, the orientation represented using an angle of rotation of the identification document in the image with respect to a canonical orientation.”  FIG. 6A of the specification as filed illustrates the angle of orientation of the identification document within an input image.

    PNG
    media_image4.png
    638
    738
    media_image4.png
    Greyscale

The angle of orientation of the identification document is determined so that the image may be transformed by rotating the identification document to obtain a canonical orientation. Specification [0047] states “After the orientation of the document 500 is detected using the image detection module 230 and the text detection module 240, the image transformation module 250 performs a photo orientation correction, as shown in the figure, to transform the orientation of document 500A, document 500B, and document 500C to the orientation of document 500D.”  FIG. 5 of the present application reproduced below illustrates how the claimed invention determines the orientation of the ID document in the image and reorients the ID document to a canonical form.

    PNG
    media_image5.png
    505
    535
    media_image5.png
    Greyscale
 Accordingly, the claimed invention is distinct from the cited reference. The two are addressing different problems and are using neural networks that have distinct outputs.  Therefore, the claimed invention is distinct from the cited reference.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 5, 2022